DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office is in response to the papers filed on 6/27/22.
2.	The instant application claims priority from provisional applications 62793079 and  
62793084, filed on 01/16/2019. 

Election/Restrictions
3.	Applicant’s election without traverse of claims 1-28 of group I invention in the reply filed on 6/27/22 is acknowledged.
4.	Claims 29-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups II and III inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/27/22.
5.	Claims 1-28 are under prosecution.

Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on 6/8/2020 is being considered by the examiner. All the references cited therein have been considered by the examiner.



Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


9.	The following rejection is based on the international search report during the prosecution of PCT/US2020/013325, published as WO 2020/150140, wherein claims of 1-28 of ‘140 publication are identical to claims 1-28 of instant claims. 
	It is noted that the Applicant has received an office action during the prosecution of said PCT application, which has been modified to conform to the prosecution of US patent application. 
10.	Claims 1, 2, 10-12, 14-16 and 22-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bruek et al (US 9,927,397 issued March 27,2018, cited in the IDS of 6/18/20).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

    PNG
    media_image1.png
    783
    904
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    342
    903
    media_image2.png
    Greyscale

	

	
    PNG
    media_image3.png
    782
    906
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    137
    893
    media_image4.png
    Greyscale



Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bruek et al (US 9,927,397, as cited above) in view of Chan et al (US 2003/0187237 published Oct. 2, 2003) cited in the IDS of 6/18/20).

    PNG
    media_image5.png
    763
    906
    media_image5.png
    Greyscale

13.	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bruek et al (US 9,927,397, as cited above) in view of Holt et al (US 2013/0260472 published Oct. 3, 2013, cited in the IDS of 6/8/20).


    PNG
    media_image6.png
    561
    912
    media_image6.png
    Greyscale


14.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bruek et al (US 9,927,397, as cited above) in view of Holt et al (US 2013/0260472 published Oct. 3, 2013, cited in the IDS of 6/8/20) and further in view of Su et al (US 2008/0032308 published Feb. 7, 2008, cited in the IDS of 6/8/20).

    PNG
    media_image7.png
    200
    901
    media_image7.png
    Greyscale

15.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bruek et al (US 9,927,397, as cited above) in view of Coursey (US 2013/0164191 published Jun. 27, 2013, herein after Cannon, cited in the IDS of 6/8/20).

    PNG
    media_image8.png
    157
    897
    media_image8.png
    Greyscale


16.	Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bruek et al (US 9,927,397, as cited above) in view of Rand et al (Nat. Methods, published Feb. 20, 2017, cited in the IDS of 6/8/20).

    PNG
    media_image9.png
    822
    921
    media_image9.png
    Greyscale

17.	Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bruek et al (US 9,927,397, as cited above) in view of Greene (US 2011/0136676, cited in the IDS of 6/8/20).

    PNG
    media_image10.png
    377
    897
    media_image10.png
    Greyscale

Pertinent art
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Mendoza et al (Optics and Laser Technology 109 (2019) 199–211, available on line Aug. 10, 2018) discloses a novel DNA sequencing methodology based on an electrophoretic plasmonic nanopore (EPIGeneS) biochip system used to control the translocation rate of DNA molecules through a fractal array of plasmonic nanopores to enable massively parallel optical recognition DNA sequencing. The EPIGeneS biochip uses nanofluidic conduits to transport geometrically-conformed DNA single molecules though a fractal nanopore ‘‘trapping” barrier structure composed of silica nanoparticles
positioned within the fluid delivery path of the chip’s nanofluidic channels. electrophoretic transport of the DNA molecules through the barrier’s nanometer-scaled pores enables the translocation control of DNA single molecules facilitating the Raman spectroscopy detection and measurement of the DNA bases’ spectral signatures as they traverse within the fractal-dimensionality nanopore barrier structures. To enhance the spectroscopy detection and measurement of the DNA nucleobase signatures,
the EPIGeneS biochip uses plasmonic structures by coating the surface of the barrier silica nanoparticles with metallic layers to enable the use of surface enhanced Raman spectroscopy imaging detection techniques (Abstract and sections 3, 3.1, 4.1 and Figs. 1 and 3 as shown below). 

    PNG
    media_image11.png
    383
    902
    media_image11.png
    Greyscale

	
Conclusion
19.	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634